10
11
12
des
14
LS
16
17
18
LB
20
21
22
23
24
29
26
27

28

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 1of12 Page ID #:8603

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-JVS
Plaintiff, DEFENDANT’S OPPOSITION TO THE
GOVERNMENT’S IN LIMINE MOTION
V. TO EXCLUDE UNDERLYING FACTS

FROM THE CIVIL LITIGATION THAT
RESULTED IN SETTLEMENTS
MICHAEL JOHN AVENATTI, PURSUANT TO FRE 401, 402, AND 403

Defendant.

 

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this opposition to the government’s
Motion in Limine to Exclude Underlying Facts from the Civil Litigation That Resulted
in Settlements Pursuant to FRE 401, 402, and 403 [Dkt. 476]. Defendant’s opposition is
based on the attached memorandum of points and authorities; the files, records and

transcripts in this case; and argument as the Court may permit at a hearing.

Dated: June 14, 2021 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

 
LO

11

12

13

14

La

16

17

18

19

20

Zk.

22

as

24

20

26

Zi

28

 

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 2of12 Page ID #:8604

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

By way of their motion, the government requests that the Court issue a broad
ruling that all “evidence and arguments about the underlying facts and claims that
resulted in civil settlements”! for the five clients referenced in the indictment be
excluded from trial pursuant to Federal Rules of Evidence 401, 402, and 403. In so
moving, the government fails to point to any particular fact, detail or event they want
excluded.” Instead, they seek to have the Court, in a vacuum and without the benefit of
first hearing any evidence at trial, rule that the defense is basically precluded from
informing the jury about what really transpired as it relates to Mr. Avenatti’s
representation of each of the clients and why he is not guilty of the charges. This is
improper and amounts to a thinly disguised attempt to have the court direct a verdict
against Mr. Avenatti on all counts.

In essence, the government requests that the court gut the defense by precluding
the defendant from, among other things, placing before the jury numerous highly
relevant facts that go directly to the question of whether Mr. Avenatti is guilty of the
crimes charged and had the requisite intent or instead acted in good faith, including: (1)
the circumstances of Mr. Avenatti’s initial retentions, the terms, and why Mr. Avenatti
and the clients agreed to such terms; (2) the scope of the retentions; (3) the amount and

type of work Mr. Avenatti performed for the clients and why; (4) the quality of the work;

 

' As argued infra, because the government has not explained the exact evidence and facts
it seeks to exclude and what it means by “underlying facts and evidence,” the defense
has not been provided proper notice of the motion and requested relief, or a meaningful
opportunity to respond. Accordingly, the motion should be summarily denied.

2 Had the government provided particular facts or pieces of evidence they wished to have
excluded, the defense would have been receptive to attempting to reach a resolution.
Instead, the government demanded that the defense agree to the same overly broad relief
they seek in the motion, which was unacceptable. To be clear, however, the defense
has no intention of causing any witness, regardless of whether they are a former
client of Mr. Avenatti’s, any unnecessary embarrassment or emotional turmoil.

 
10

11

12

13

14

LS

16

17

18

Lg

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 3of12 Page ID #:8605

(5) the challenges in the representations and what they entailed; (6) the amount of money
due Mr. Avenatti, why, how and when; (7) the out-of-pocket costs advanced in the cases,
including payments directly to the clients, and why; (8) why and how Mr. Avenatti was
entitled to be reimbursed for certain monies advanced for the clients; (9) the work
outside of the representations referenced in the indictment that the same clients requested
be performed by Mr. Avenatti and why; (10) the agreements between Mr. Avenatti and
the clients relating to costs and fees, and how and why they were agreed to; (11) why
and how various agreements were modified to allow Mr. Avenatti to retain monies
received from settlements, including things that transpired during the representations
after the initial retention agreements were signed; (12) misstatements made by the clients
at the time of retention that later had a bearing on the amount of fees due Mr. Avenatti;
and (13) what information was shared by Mr. Avenatti with the clients about their cases,
when, how and why. All of this information goes directly to whether Mr. Avenatti made
materially false representations or omitted material facts from his clients, unlawfully
misappropriated monies from the clients, and whether he acted with intent to defraud and
cheat his clients.*> Proper presentation of this information as part of the defense requires
context, facts and details — not some nebulous, non-descript references. And yet the
government wants it all excluded.

In addition, the relevance of the facts and circumstances of the cases and Mr.
Avenatti’s client representations is far beyond any prejudice that the government can
point to under Rule 403. Moreover, each of the clients executed, at the request of the
government, full and complete explicit waivers of the attorney-client privilege and
confidentiality years ago. Each of them are also expected to testify for the government.
Accordingly, the government should not be heard to argue that Mr. Avenatti cannot use

information obtained during the representations for his benefit in mounting a defense.

 

> The evidence and defense presentation at trial will establish that the government lacks a
fundamental understanding of how contingency agreements work and how Mr.

Avenatti’s law firm administered settlements.
2

 
10

Ll

12

Ls

14

LS

16

17

18

Lo

20

21

Ze

20

24

25

26

ae

28

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 4of12 Page ID #:8606

Indeed, even in the absence of the waivers, Mr. Avenatti would be entitled to freely use
the information as part of his defense. See, e.g., Cal. Evid. Code § 958; Chevron Corp.
v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992); Gerawan Farming, Inc. v.
Townsend & Townsend & Crew LLP, 2011 WL 4440188, at *1-2 (E.D. Cal. Sept. 23,
2011). To hold otherwise would permit the government and the clients to use the
privilege and confidentiality as both a sword and a shield, something the law does not
permit.

For each of these reasons and those explained below, the Court should deny the
government’s motion in its entirety. In the alternative, the Court should defer ruling on
the motion until the time of trial, at which time the Court will have the benefit of other
evidence and a proper context.

Il. ARGUMENT
A. Legal Standard
1. Motions in Limine

A motion in limine must be “specific enough for the Court to determine the
admissibility of certain evidence at trial.” Abdulal v. United States, 2005 U.S. Dist.
LEXIS 52747, at *3-4 (W.D. Wash. 2005). Motions that seek the exclusion of broad
and unspecified antepanisr ay information, like the government’s present motion, are
greatly disfavored and rarely granted. See, e.g., Sperberg v. Goodyear Tire and Rubber
Co., 519 F.2d 708, 712 (6th Cir. 1975)(emphasis added); Cornejo v. Ocwen Loan
Servicing, LLC, 2016 U.S. Dist. LEXIS 125912, *2 (E.D. Cal. 2016); Jn re
Homestore.com, Inc. Sec. Litig., 2011 U.S. Dist. LEXIS 10677 (C.D. Cal. 2011). When
addressing such motions, rather than ruling in a vacuum without the benefit of context
and other evidence, the Court “is almost always better situated during the actual trial to
assess the value and utility of evidence.” Wilkins v. Kmart Corp., 487 F. Supp. 2d 1216,
1218 (D. Kan. 2007).

 

 
10
Lal.
12
L3
14
15
16
17
18
Lo
cae
271
22
23
24
29
26
a7

28

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page5of12 Page ID #:8607

2. The Right to a Defense and the Rules of Evidence

Under the United States Constitution, Mr. Avenatti is guaranteed a “meaningful
opportunity to present a complete defense.” United States v. Stever, 603 F.3d 747, 755
(9th Cir. 2010)(internal quotations omitted). Importantly, this right includes “the right
to present the defendant’s version of the facts.” Washington v. Texas, 388 U.S. 14, 19
(1967)(emphasis added). It also includes the right to “put before a jury evidence that
might influence the determination of guilt,” Pennsylvania v. Ritchie, 480 U.S. 39, 56
(1987); see also Chambers v. Mississippi, 410 U.S. 284, 294 (1973)(“The right of an
accused in a criminal trial to due process is, in essence, the right to a fair opportunity to
defend against the State’s accusations.”). Moreover, when a defendant’s evidence is
excluded on the basis of an improper application of the evidentiary rules, the likelihood
of a due process violation is significant. See Stever, 603 F.3d at 755; United States v.
Lopez-Alvarez, 970 F.2d 583, 588 (9" Cir. 1992).

Under Rule 401, “Evidence is relevant if: (a) it has any tendency to make a fact
more or less probable than it would be without the evidence; and (b) the fact is of
consequence in determining the action.” Fed. R. Evid. 401 (emphasis added). Evidence
may be excluded under Rule 403 “if its probative value is substantially outweighed by a
danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.
Critically, when weighing probative value against unfair prejudice under Rule 403, the
Court must analyze the issue assuming “the evidence is believed, not the degree the
Court finds it believable.” Bowden. V. McKenna, 600 F.2d 282, 284-85 (1st Cir.
1979)(citations omitted)(emphasis added). “The court may not exclude relevant
evidence — or [] assign it no probative value — on the ground that it does not find the
evidence to be credible.” United States v. Evans, 728 F.3d 953, 963 (2013), citing
United States v. Candoli, 870 F.2d 496, 509 (9" Cir. 1989)(quotation omitted)). Put
simply, credibility and believability are for the jury, not the Court. /d. at fn. 13 (citations

 

 
10

11

LA

13

14

LS

16

1?

18

19

20

Ad:

ae

23

24

25

26

zi

28

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 6of12 Page ID #:8608

omitted).
B. The Government Has Failed to Identify with Particularity What
Evidence it Seeks to Exclude, Which Requires Denial of the Motion
In bringing the instant motion, the government failed to identify which particular
pieces of evidence or facts that it seeks to exclude from the trial as required. See, e.g.,
Abdulal, 2005 U.S. Dist. LEXIS 52747, at *3-4. Instead, the government requests that
the Court broadly exclude all “evidence and arguments about the underlying facts and
claims that resulted in civil settlements.” [Dkt. 476, pgs. 4, 5, 10]. First, it is difficult to
determine what exactly this means and what information the government requests be
excluded. Nowhere in the motion does the government explain what is meant by
“underlying facts and claims.” For this reason alone, the motion should be summarily
denied. Second, the government’s failure to identify with particularity the details, facts,
and evidence it is moving to exclude makes it incredibly difficult (if not impossible) for
the defense to determine the scope of the requested relief and properly respond to the
motion (and likely the Court to properly rule on it). Third, the government admits in the
motion, despite their request that all evidence and arguments regarding the client matters
be excluded, that the government nonetheless intends to offer at trial some facts and
evidence regarding the clients and their matters. In other words, the government invites
the Court to rule that (1) the government can discuss the client matters and the facts
relating to the representations that the government believes are necessary for their theory
of the case, but (2) the defense is precluded from offering a counter narrative about those
same clients and those same matters. The law does not permit this inequity, especially in
a federal felony criminal trial. For each of these reasons, the government’s motion
should be denied.
C. The “Facts and Claims” Includes Highly Relevant Evidence and Likely
Impeachment Evidence

As explained above, because the government has failed to properly identify the

 

 
10

11

12

1.3

14

15

16

1?

18

13

20

21

22

23

24

20

26

a7

28

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 7of12 Page ID #:8609

exact information it seeks to exclude (as required), the defense is left to guess and
speculate. Accordingly, the defendant assumes for the purpose of responding to the
motion that the government is attempting to have all information relating to the client
matters, with the exception of the settlement amounts and where the money went,
excluded from evidence. If so, granting such a motion would deprive Mr. Avenatti a fair
trial and fundamental due process. See, e.g., Washington, 388 U.S. at 19; Pennsylvania,
480 U.S. at 56; Chambers, 410 U.S. at 294; Stever, 603 F.3d at 755. It would also create
a narrative for the jury that is incomplete and fundamentally false.

At trial, Mr. Avenatti intends to offer evidence bearing on the critical issues in this
case, including whether he made materially false representations or omitted material
facts from his clients, unlawfully misappropriated monies from the clients, acted with
intent to defraud and cheat, or instead acted in good faith, believed he was entitled to the
monies, and whether he was in fact entitled to the monies. Accordingly, all of the
following, which arguably are covered by the government’s motion, are highly relevant
to Mr. Avenatti’s defense: (1) the circumstances of Mr. Avenatti’s initial retentions, the
terms, and why and how Mr. Avenatti and the clients agreed to such terms; (2) the scope
of the retentions; (3) the amount and type of work Mr. Avenatti performed for the clients
and why; (4) the quality of the work; (5) the challenges in the representations and what
they entailed; (6) the amount of money due Mr. Avenatti, why, how and when; (7) the
out-of-pocket costs advanced in the cases, including payments directly to the clients,
how and why; (8) why and how Mr. Avenatti was entitled to be reimbursed for certain
monies advanced for the clients; (9) the work outside of the representations referenced in
the indictment that the same clients requested be performed by Mr. Avenatti and why;
(10) the agreements between Mr. Avenatti and the clients relating to costs and fees, and
how and why they were agreed to; (11) why and how various agreements were modified
to allow Mr. Avenatti to retain monies received from settlements, including things that

transpired during the representations after the initial retention agreements were signed;

 

 
10
Lt
12
13
14
15
16
17
18
Lo
20
ZL
we
23
24
25
26
Bi

28

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 8of12 Page ID #:8610

(12) misstatements made by the clients at the time of retention that later had a bearing on
the amount of fees due Mr. Avenatti; and (13) what information was shared by Mr.
Avenatti with the clients about their cases, when, how and why.* See also United States
v. Molinaro, 11 F.3d 853, 863 (9th Cir. 1993) (good faith is a defense to fraud); United
States v. Miller, 953 F.3d 1095, 1101 (9th Cir. 2020) (holding that in order to convict a
defendant of wire fraud, the government must prove that the defendant acted with the
intention to deceive and cheat); Mardirossian & Assoc., Inc. v. Ersoff, 153 Cal.App.4th
257, 272 (2007)(explaining right of attorney to be paid attorneys' fees under quantum
meruit and listing relevant factors including “the nature of the litigation, its difficulty, the
amount involved, the skill required in its handling, the skill employed, the attention
given, the success or failure of the attorney’s efforts, the attorney’s skill and learning,
including his [or her] age and experience in the particular type of work
demanded.”)(citing Los Angeles v. Los Angeles Inyo-Farms Co., 134 Cal. App. 268, 276
(1933); PLCM Group, Inc. v. Drexler, 22 Cal.4th 1084, 1096 (2000)); Farina v.
Wedbush, 2008 Cal.App. LEXIS 6489 (4" Dist. 2008)(unpublished). As a result, the
motion must be denied because it would operate to substantially preclude Mr. Avenatti
from offering his defense to the charges. See Washington, 388 U.S. at 19 (defendant is
entitled to present his version of the facts to the jury).

In addition, seeing as the clients will testify, there is a significant likelihood that
the evidence the government seeks to exclude includes evidence and facts that can be
used for impeachment of the client witnesses. This is yet another reason why the motion
should be denied. Mr. Avenatti cannot be precluded from impeaching the government’s

own witnesses by way of the broad relief sought by the government in its motion. To

 

* This is not an exhaustive list of the highly relevant information that may be covered by
the government’s motion. If necessary, the defendant can file with the Court, under seal
and in camera, a submission explaining additional various facts and aspects of the
defense case that could be improperly excluded if the government succeeds on its

motion.
7

 

 
LO
11
12
LS
14
LS
L®
17
18
Lo
20
aul
Ba
23
24
29
26
27

28

 

Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page9of12 Page ID #:8611

allow otherwise would deprive Mr. Avenatti of his rights to fundamental due process and
a fair trial.
D. Federal Rule of Evidence 403 Does Not Require Exclusion

Because the government failed in its motion to identify the exact evidence it
wishes to exclude, the Court is unable to conduct the proper analysis and make the 403
finding necessary prior to issuing the order of exclusion requested by the government.
This is one reason why motions that seek the exclusion of broad and unspecified
categories of information, like the government’s present motion, are greatly disfavored
and rarely granted. See, e.g., Cornejo v. Ocwen Loan Servicing, LLC, 2016 U.S. Dist.
LEXIS 125912, *2 (E.D. Cal. 2016). Absent a proper 403 analysis and finding, the
evidence cannot be excluded.

Further, even if the Court was able to conduct a Rule 403 analysis based on the
limited record before it, the law does not support broad exclusion of the evidence and the
gutting of the defense. This is true because the probative value of the evidence is not
“substantially outweighed by the danger of prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence.” Fed. R. Evid. 403 (emphasis added). In fact, the
government cannot point to any specific evidence that would meet the requirements of
403 and likewise fails to explain how such evidence would cause prejudice, confuse the
issues, mislead the jury, or result in delay, a waste of time or presentation of cumulative
evidence.

Instead, the government constructs two straw men. First, they argue that the
defendant intends on having the jury engage in a “mini-trial” regarding the underlying
claims litigated by Mr. Avenatti. There is no basis for this assertion because it is false —
the defense has no intention of re-litigating those claims. Second, the government
alleges that the defendant intends on using the information to embarrass the clients or

harass them. Like the first straw man, this too is pure speculation without any factual

 

 
Lo
Ld
12
13
14
15
16
17
18
19
20
Pa
22
23
24
25
26
a

28

 

ase 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 10 0f 12 Page ID #:8612

basis. As stated above, the defense has no intention of causing any witness, regardless of
whether they are a former client of Mr. Avenatti’s, any unnecessary embarrassment,
harassment or emotional turmoil. Indeed, the Court is very familiar with undersigned
counsel and his decorum before the Court.°

The government also claims that Mr. Avenatti is not entitled to mount a defense
through use of the clients’ privileged and confidential information. [Dkt. 476, p. 9]. The
government is wrong. First, at the request of the government, each client waived, in
writing, their rights to confidentiality and the attorney-client privilege over two years
ago. And the government will call each client as a witness at trial. Second, various third
parties likewise waived confidentiality during the course of the government’s
investigation. Those third parties are also expected to testify at the government’s
request. As a result, having used the information as a sword against the defendant, the
government cannot now use confidentiality and the attorney-client privilege as a shield
in order to prevent Mr. Avenatti from mounting a defense. See, e.g., Cal. Evid. Code §
958 (privilege no longer applies when alleged breach of duty to client is at issue);
Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992); Gerawan Farming,
Inc. v. Townsend & Townsend & Crew LLP, 2011 WL 4440188, at *1-2 (E.D. Cal. Sept.
23, 2011).

Il. CONCLUSION

Based upon the foregoing, Mr. Avenatti respectfully requests that the Court deny
the government’s motion. In the alternative, Mr. Avenatti requests that the Court defer
ruling on the motion until the time of trial, at which time the Court will have the benefit

of other evidence and a proper context.

Dated: June 14, 2021 Respectfully submitted,

 

> Without any citation to legal authority, the government also argues that unfair prejudice
to third parties may be considered when conducting a Rule 403 analysis. The
government is incorrect. Any alleged “prejudice” to third parties is irrelevant.

9

 

 
10

Li

L2

13

14

LS

16

17

18

19

20

a1

oe

23

24

29

26

27

28

(Case 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 11o0f12 Page ID #:8613

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

10

 

 

 
10

11

Le

13

14

15

16

L7

18

19

20

a1

22

A

24

25

26

27

28

{

 

pase 8:19-cr-00061-JVS Document 501 Filed 06/14/21 Page 12o0f12 Page ID #:8614

CERTIFICATE OF SERVICE

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
am not a party to the above-entitled action. I have caused, on June 14, 2021, service of

the defendant’s:

DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S IN LIMINE MOTION
TO EXCLUDE UNDERLYING FACTS FROM THE CIVIL LITIGATION THAT
RESULTED IN SETTLEMENTS PURSUANT TO FRE 401, 402, AND 403

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
I declare under penalty of perjury that the foregoing is true and correct.
Executed on June 14, 2021
/s/ H. Dean Steward
H. Dean Steward

Li

 

 
